Citation Nr: 1445861	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  13-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a fracture of the right distal fibula.

2.  Entitlement to service connection for a fracture of the left distal fibula.

3.  Entitlement to service connection for disability exhibited by vision  problems.

4.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a left ankle disability.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for PTSD.

7.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for hypertension.

8.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for heart disease.

9.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a stomach disorder.

10.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for diabetes.

11.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a liver disorder, to include hepatitis C.

12.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a cervical spine disability.

13.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a left shoulder disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On October 23, 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  During the hearing, the Veteran submitted additional evidence consisting of copies of service treatment and personnel records, which evidence was accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).

The Board notes that the Veteran was previously represented in this matter by a private attorney.  However, that attorney withdrew her representation of the Veteran in May 2013.  The Veteran's current appeal was docketed at the Board in November 2013.  In April 2014, the RO received a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated April 21, 2014, in favor of The American Legion.  A review of the Veteran's VBMS file shows that the Veteran also filed claims for service connection for hearing loss and tinnitus in April 2014, the application for which is also dated on April 21, 2014.  Applicable regulations provide that an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  38 C.F.R. § 20.1304(a) (2013).  Here, the Veteran's VA Form 21-22 in favor of The American Legion was submitted well after the expiration of the aforementioned 90-day grace period.  The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2013).  The Veteran's April 2014 VA Form 21-22 was not accompanied by an explanation as to why the change in representation was not submitted in a timely manner.  Furthermore, there is no indication that the Veteran was seeking to have The American Legion represent him in connection with the claims that were then-currently pending at the Board, and the subject of this current appeal, at the time that he filed the VA Form 21-22 in favor of The American Legion.  Indeed, although not limited specifically to the Veteran's claims of service connection for hearing loss and tinnitus, given that the VA Form 21-22 in favor of The American Legion was provided at the same time that the Veteran's filed his claims for such, it appears that it was the Veteran's intent for The American Legion to represent him in connection with those claims, as opposed to all claims then-pending.  As a consequence, the Board will not accept the VA Form 21-22 in favor of The American Legion as part of this appeal, and the Veteran is still unrepresented, in this appeal only, as reflected on the title page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his October 2013 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to service connection for a left ankle disability; the Veteran's desire to withdraw his appeal as to that claim is recorded in the hearing transcript.

2.  Residuals of a fracture of the right or left distal fibula did not have their clinical onset in service and are not otherwise related to active duty.  

3.  An acquired disability exhibited by vision loss did not have its clinical onset in service and is not otherwise related to active duty.  

4.  A psychiatric disorder did not have its clinical onset in service and is not otherwise related to active duty.  

5.  By January 2007 and February 2010 rating decisions, the RO denied claims of service connection for PTSD, hypertension, heart disease, a stomach disorder, diabetes mellitus, a liver disorder, and disabilities of the neck and left shoulder and/or determined that the new and material evidence had not been submitted to reopen previously denied claims for such; these decisions are final.

6.  Evidence received since the January 2007 and February 2010 final rating decisions is cumulative and redundant of evidence of record at the time of those decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate a claim of service connection for PTSD, hypertension, heart disease, a stomach disorder, diabetes mellitus, a liver disorder, a cervical spine disability, or a disability of the left shoulder; nor does it raise a reasonable possibility of substantiating any of those claims.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of entitlement to service connection for a left ankle disability is withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Residuals of a fracture of the right distal fibula were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

3.  Residuals of a fracture of the left distal fibula were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Service connection for disability exhibited by vision problems is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2013).

5.  An acquired psychiatric disorder, to exclude PTSD, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

6.  The January 2007 and February 2010 rating decisions that denied service connection for PTSD, hypertension, heart disease, a stomach disorder, diabetes mellitus, a liver disorder, and disabilities of the neck and left shoulder and/or determined that the new and material evidence had not been submitted to reopen previously denied claims for such are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006 & 2009).

7.  New and material evidence sufficient to reopen the previously denied claims of service connection for PTSD, hypertension, heart disease, a stomach disorder, diabetes mellitus, a liver disorder, and disabilities of the neck and left shoulder has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
During a pre-briefing conference held prior to the October 2013 hearing, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to service connection for a left ankle disability.  The Veteran's desire to withdraw his appeal as to this claim is recorded in the hearing transcript.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to service connection for a left ankle disability.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claims, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in September 2009 and March 2011.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, service personnel records, VA treatment records, private treatment records, records from the social security administration (SSA), and statements from the Veteran.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  

The Board also finds that the medical evidence developed in connection with the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD is adequate to rely upon in this case.  The Veteran was afforded a VA examination in connection with that claim.  A review of the examination report shows that the examiner considered the evidence of record, to include the Veteran's lay assertions, and the psychiatric diagnoses of record, before providing the requested opinion.  Upon review of the examination report, the Board is satisfied that the relevant opinion contained therein is adequately supported by the evidence of record and can be relied upon by the Board in the instant case.  

The Board notes that the Veteran was not afforded a VA examination in connection with his claims of service connection for fractures of the right and left distal fibulas or for disability exhibited by vision  problems.  In accordance with 38 U.S.C.A § 5103A(d) and 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is--

an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in connection with the Veteran's claims of service connection for fractures of the right and left distal fibulas or for disability exhibited by vision  problems.  As will be discussed below, there is nothing to suggest that the Veteran's left or right distal fibula fractures "may be associated" with his service.  There is also no evidence to suggest that the Veteran has an eye or vision related disability for which compensation is payable that may be associated with military service.  The Veteran's generalized statement in this regard is not enough to trigger VA's duty to provide a medical examination and to do so without some competent evidence suggesting that the claimed disability or associated symptoms may be associated with the Veteran's period of military service "would eliminate the carefully drafted statutory standards governing the provision of medical examinations."  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]").  

The Board also notes that the Veteran was not afforded a VA examination in connection with his petitions to reopen a number of previously denied claims for service connection.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  In this regard, the Board has considered whether the evidence presented is sufficient to trigger VA's duty to provide the Veteran with a medical examination in connection with any previously denied claim, but, as discussed below, finds that it is not.  Accordingly, as new and material evidence has not been submitted and the Veteran's claims of service connection for PTSD, hypertension, heart disease, a stomach disorder, diabetes mellitus, a liver disorder, and disabilities of the neck and left shoulder have not been reopened, examinations are not required.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e)..  

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A.  Right and Left Distal Fibula Fractures

The Veteran's STRs are silent for any evidence of a fracture of the right or left distal fibula in service and the Veteran himself does not contend that he sustained a fracture to either distal fibula while in service.  A review of his post-service treatment records shows that in November 2002 the Veteran fractured his right distal fibula.  A November 2008 VA treatment record shows that the Veteran presented to urgent care with an injury to his left lower extremity.  It was noted that he had been seen in an emergency room the previous weekend and had been diagnosed as having a proximal fibula fracture.  The assessment was an isolated proximal left fibula fracture.  When questioned about his claimed fractures during his October 2013 hearing, the Veteran stated that his injuries were incurred "way after [he] was discharged from the military" and that he did not know who had filed claims of service connection for such.  The Veteran indicated that claims of service connection for right and left distal fibula fractures should not have been filed because those injuries and any related residuals were not due to service.  In light of the Veteran's own statements and the medical evidence of record, there is no basis to establish service connection for a fracture of the right or left distal fibula, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).

B.  Disability exhibited by vision problems

On his March 2011 application for VA disability compensation, the Veteran indicated that he was seeking service connection for "vision" but provided no further detail.  When questioned regarding the exact nature of his vision problems during his October 2013 hearing, the Veteran stated that he had had vision and eye problems since service, which included problems with near vision.  The Veteran stated that he "need[ed] glasses to see close up."  The Veteran also alluded to having been informed that he had problems with his eyes that were related to his diabetes.

In June 2009 and April 2011, the Veteran was seen for an optometry consultation.  The computerized problem list indicated a contusion of the eye, not otherwise specified.  His ocular history was negative for injury, surgery, or a family history.  Examination of the Veteran's eyes led to an assessment of diabetes mellitus, type II, without retinopathy and blurred vision.  The remainder of the Veteran's VA treatment records fails to reveal any evidence of an active ocular pathology.

Upon review of the record, the Board finds that service connection is not warranted for the Veteran's claimed vision problems.  This is so because refractive errors of the eye are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c) (2013), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id; see VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In the instant case, there is no indication that any current refractive error has been caused by any specific event such as an in-service injury.  Indeed, no history of trauma is noted.  Accordingly, because the Veteran has not been shown to have an eye-related disability for which compensation may be payable, the Veteran's claim of service connection for disability manifested by diminished eyesight or blurred vision must be denied as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9.

C.  Acquired Psychiatric Disorder 

In March 2011, the Veteran filed for VA disability compensation, seeking service connection for, among other things, anxiety and major depressive disorder.  During his October 2013 hearing, the Veteran reported that he began suffering from depression while in service, and has been having problems with depression and excessive worry since that time.

A review of the Veteran's STRs fails to reveal any psychiatric treatment in service.  However, improper use of Methaqualone was noted, and the Veteran was referred for drug abuse counseling and rehabilitation.  The report of the Veteran's April 1980 examination for purposes of separation from service under Chapter 9 contains no indication of any psychiatric abnormalities.  Indeed, the report notes that the Veteran was clinically evaluated as psychiatrically normal.  On the accompanying report of medical history, however, the Veteran indicated depression or excessive worry.

The Veteran's post-service medical records show that he was psychiatrically evaluated in December 1981.  Regarding his feeling of depression, it was noted that the Veteran gave no indication of being depressed other than stating that he would at times get angry and would need to remove himself and be alone for a few hours.  The Veteran admitted to having a quick temper, but denied emotional spells.  An April 2004 VA treatment record notes a positive depression screen and the Veteran presented to mental health at that time with complaints of depression.  He related his depression "to how others make him angry."  At that time, he was given a provisional diagnosis by a licensed master social worker of alcohol dependence with depression, ongoing since 1980.  He was thereafter evaluated by a VA staff psychiatric who provided an Axis I diagnosis of polysubstance dependence, alcohol withdrawal.  Another April 2004 treatment note records a diagnosis of alcohol dependence and possible depression, not otherwise specified.  In February 2005, the Veteran reported that he had in the past taken Zoloft, but stated that he was no longer taking it, as it made him feel bad.  A November 2009 VA mental health outpatient note contained in the Veteran's Virtual VA records indicates that he had denied all symptoms of depression at that time and that his last drug use had been in June 2009.  The Veteran's VA treatment records also variously record both positive and negative depression screens.  Notably, however, the Veteran's VA treatment records do not record an Axis I diagnosis of depression or anxiety during the pendency of the Veteran's claim.  Rather, his Axis I diagnoses are noted to be polysubstance abuse, cocaine dependence, and/or alcohol dependence.  

The Veteran was afforded a VA examination in October 2011.  The examiner noted that the Veteran has been diagnosed as having polysubstance dependence and acknowledged his long history of substance use and reported mood symptoms.  The examiner related the Veteran's reported history of substance use, beginning during his military career, and chronic use of alcohol beginning at age 12.  The Veteran stated that he became addicted to heroin while stationed in Germany.  The Veteran also endorsed multiple stressors at that time, to include homelessness, unemployment, and declining physical health, and reported feeling down secondary to these stressors.  Ultimately, the examiner determined that the Veteran did not meet the criteria for a mood disorder at that time, and that his reported mood symptoms were related to his chronic substance use and the current stressors he was then experiencing.  The examiner further indicated that given the Veteran's chronic history of substance use, an underlying mood disorder would be difficult to diagnose as he has no significant periods of abstinence. 

Upon consideration of the evidence of the record, the Board finds that service connection for a psychiatric disorder must be denied because the persuasive evidence of record fails to establish that the Veteran has a psychiatric disorder for which compensation is payable.  At the outset, the Board acknowledges the Veteran's history of substance abuse and Axis I diagnosis of polysubstance abuse.  However, the law precludes disability compensation for alcohol or drug abuse as a primary disorder.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002).  Compensation may, however, be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here, the Veteran has not been shown to have a service-connected disability that caused or contributed to his alcohol abuse.  Accordingly, the Veteran's diagnosed substance abuse may not be compensated as a matter of law.

The Board also points out that although records dated in 2004 suggest a possible diagnosis of depression and he has had several positive depression screens, the medical evidence dated during the relevant time period (i.e., during the pendency of the current claim) fails to support a diagnosis of an acquired psychiatric disorder.  As indicated above, the VA examiner reviewed the pertinent evidence and examined the Veteran and, based upon that review it was the examiner's opinion, as a medical professional, that the Veteran did not meet the criteria to be diagnosed as having a mood disorder at that time.  The United Stated Court of Appeals for Veterans Claims has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Given the VA examiner's opinion and the lack of any contrary medical evidence, service connection is not warranted in this case, as the competent and persuasive evidence fails to demonstrate a diagnosis of an acquired psychiatric disorder for which compensation is payable at any point during the claims period.  See Brammer, supra.  Further, although the Veteran is competent to report feeling depressed, simply feeling depressed does not equate to a diagnosis of a depressive disorder.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV) at 339-45 (setting forth criteria for a mood disorder diagnosis).  Moreover, the VA examiner related the Veteran's reported symptomatology to his chronic substance use and then-current stressors of unemployment, homelessness, and declining physical health.

In sum, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has a currently diagnosed psychiatric disorder for which compensation is payable that is attributable to military service.  Accordingly, service connection for an acquired psychiatric disorder, other than PTSD, must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

	IV.  Petitions to Reopen Previously Denied Claims

A review of the record shows that in December 1981, the RO denied the Veteran's claims of service connection for disabilities of the spine, stomach, and left shoulder and head.  By rating action dated in May 1995, the RO determined that new and material evidence sufficient to reopen the previously denied claim of service connection for a back disability with involvement of the left shoulder had been not been submitted.  By way of a March 2003 rating decision, the Veteran was denied service connection for PTSD and in a January 2007 decision, the RO determined that new and material evidence sufficient to reopen the previously denied claim of service connection for PTSD had not been submitted.   The Veteran did not timely file a notice of disagreement and the January 2007 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

In an April 2008 decision, the RO denied claims of service connection for an unspecified disorder of the liver and for hypertension.  The RO also determined that new and material evidence sufficient to reopen the previously denied claim of service connection for a stomach disorder had not been submitted.  Thereafter, the Veteran filed claims of service connection for diabetes and heart disease and requested that his previously denied claims of service connection for a stomach disorder, hypertension, a liver disorder, a back disability, to include the cervical spine, and a left shoulder disability be "reopened."  In a February 2010 rating decision, the RO denied the Veteran's initial service-connection claims and determined that new and material evidence sufficient to reopen the previously denied claims of service connection had not been presented.  The Veteran did not timely file a notice of disagreement (NOD) as to that decision and no additional communication or evidence was received until March 2011.  The January 2010 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

As a result of the finality of the January 2007 and January 2010 RO decisions, the Veteran's claims of service connection for PTSD, hypertension, heart disease, a stomach disorder, diabetes, a liver disorder, a cervical spine disability, and/or a left shoulder disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2012).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

Turning first to whether new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for PTSD has been submitted, the relevant evidence of record at the time of January 2007 RO decision included:  the Veteran's STRs; service personnel records; VA outpatient treatment records; the report of a VA psychiatric examination dated in December 1981; lay statements concerning the Veteran's alleged in-service stressors; and a January 2007 memorandum regarding the sufficiency of information provided with regard to the Veteran's claimed stressors.  

A review of this evidence shows that although VA treatment records indicated that the Veteran was being followed in mental health for PTSD, they did not contain a definitive diagnosis of PTSD.  As discussed above, the Veteran's Axis I diagnoses included a provisional diagnosis of alcohol dependence with depression, polysubstance dependence, alcohol dependence, and possible depression, not otherwise specified.  Indeed, the Veteran was initially denied service connection for PTSD in March 2003 because the evidence failed to establish that he had been diagnosed as having PTSD in accordance with the DSM-IV.  In seeking to reopen his previously denied claim, the Veteran submitted a PTSD stressor statement wherein he reported being separated from service under Chapter 9.  He also alluded to something happening in service, but provided no specific information as what he was referring to.  Thereafter, it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) to allow for a meaningful search of records to corroborate the Veteran's claimed stressors.  In its January 2007 decision, the RO determined that new and material evidence had not been submitted since its previous denial of service connection in 2003 because the evidence associated with the record since that time failed to show an Axis I diagnosis of PTSD or a verifiable stressor for VA purposes.  

The relevant evidence that has been added to the record since the January 2007 rating decision includes VA treatment records; SSA records; a VA examination report; copies of certain service treatment and personnel records; and lay evidence, to include the Veteran's hearing testimony.  The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for PTSD, but finds that it does not.  At the outset, the Board notes that many of the newly associated records are copies of STRs and/or personnel records previously considered by the Board, which evidence cannot be considered new as it is duplicative of evidence previously of record.  Further, the Veteran's lay statements cannot be considered new evidence as he has merely reiterated his prior assertions regarding his theories for why he should be service connected for PTSD.  Moreover, none of the medical evidence associated with the claims folder since the January 2007 RO decision demonstrates that the Veteran has a diagnosis of PTSD that conforms with the DSM-IV criteria.  Additionally, the Veteran has not provided any additional information regarding his alleged in-service stressors, such that VA's duty to assist in this regard has been triggered.  

In sum, because the evidence associated with the claims folder since the January 2007 decision is either cumulative and redundant of previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD, as it does not substantiate that the Veteran has either a diagnosis of PTSD or a verifiable in-service stressors.  Thus, the evidence associated with the record since the January 2007 decision does not raise a reasonable possibility of substantiating the claim.  Moreover, the evidence does not, as noted above, trigger VA's duty to assist.  See Shade, supra.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for PTSD must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Turning to the matters that were the subject of the February 2010 rating decision, the relevant evidence then of record consisted of the Veteran's STRs; applications for VA disability benefits; VA outpatient treatment records; private treatment records; VA examination reports; and lay statements in support of the Veteran's claims.  A review of the Veteran's STRs fails to reveal any treatment related the Veteran's heart, stomach, liver, neck, or left shoulder.  There is also no objective evidence demonstrating diabetes or hypertension in service.  On his April 1980 report of medical history, the Veteran reported having swollen or painful joints; ear, nose, or throat trouble; chronic or frequent colds; shortness of breath; pain or pressure in his chest; high or low blood pressure; leg cramps; frequent indigestion; stomach, liver of intestinal trouble; and recurrent back pain, all of which had been denied on his December 1976 report of medical history.  However, the Veteran's separation examination report indicated no abnormalities and he was clinically evaluated as normal for all body systems and parts.  Results of a urinalysis conducted as part of that examination was also negative for sugar and the Veteran's blood pressure was recorded to be 120/70.  

In an October 1981 statement, the Veteran alleged having injured his back while stationed in German.  He provided no specific information regarding the nature of his alleged injury, other than to state that he saw a doctor and was treated with pills.  Reports of examinations or treatment dated in January and December 1981 note the Veteran's allegation that he pulled a back muscle in service and has pain since that time, as well as having pain in his left arm.  Physical examination of the Veteran's back and left shoulder led to assessments of chronic left subscapular bursitis and myofascial pain syndrome.  The December 1981 examination report also noted the Veteran's reported history of having stomach problems for the past two years, described as frequent epigastric pain, aggravated by greasy and spicy foods.  The report also indicated no enlargement of the liver or spleen and noted that the Veteran had denied any history of high blood or heart disease.  His blood pressure at that time was recorded to be 140/70, 130/60, and 130/64.  A private treatment record dated in 1995 notes that the Veteran was seen for complaints of back pain.  He reported having injured in his back in 1994.  The assessment was a possible ruptured disc.

The Veteran's VA treatment records note diagnoses or assessments of diabetes mellitus, type II, hypertension, and neck pain.  A cardiology note dated in May 2008 noted a left ventricular hypertrophy with low anterior forces and T abnormalities.  There was no evidence of reversible ischemia.  Chest x-rays taken in May 2008 showed clear lungs and a normal-sized heart.  X-rays of the cervical spine dated in April 2009, the reports of which are contained in the Veteran's Virtual VA file, showed a slight ossification of the anterior ligament from C4 through C6 and some facet joint spurring.  In June 2009, the Veteran was afforded a VA examination in connection with claim of service connection for hypertension.  The Veteran then reported the onset of hypertension to have been three years prior.  August and November 2009 hepatology consultation reports also note a diagnosis of hepatitis C.  An October 2009 gastrointestinal consultation note indicates that the Veteran had undergone a colonoscopy, the results of which showed a benign polyp.  

In denying service connection for diabetes and heart disease in February 2010, the RO found there to be no evidence of diabetes of heart disease in service, within a year of discharge from service, or of a nexus to service.  In concluding that new and material evidence had not been submitted to reopen the previously denied claims of service connection for a stomach disorder, hypertension, a liver disability, a cervical spine disability, and a left shoulder disability, it was determined that evidence showing that the Veteran's hypertension or any disability of the stomach, liver, cervical spine, or left shoulder was in any way related to service was lacking.

The relevant evidence that has been added to the record since the last final decision on the Veteran's claim includes: copies of STRs and service personnel records; VA treatment records; SSA records; and lay statements from the Veteran.  The Board has considered whether the evidence associated with the record since the February 2010 rating decision constitutes new and material evidence sufficient to reopen the claims of service connection for diabetes, heart disease, a stomach disorder, hypertension, a liver disorder, a cervical spine disability, and/or a left shoulder disability, but finds that it does not.  As noted above copies of service treatment or personnel records that were previously considered by the Board cannot be considered new as it is duplicative of evidence previously of record.  Moreover, while VA treatment records note complaints of or treatment related to diabetes, hepatitis C, hypertension, stomach problems, left shoulder pain, neck pain, and heart, there is no suggestion in the Veteran's VA medical records that any of these disabilities or noted symptomatology are in any way attributable to his period of military service.  Nor does the evidence otherwise support a finding of service connection, such as by demonstrating manifestations of certain disabilities within a year of separation from service.  

The Board has also considered the Veteran's lay statements, to include his hearing testimony.  Notably, regarding his diabetes, the Veteran testified during his October 2013 hearing that he was not treated for diabetes during service and reported the onset of his diabetes to have been after service.  The Veteran proffered his belief that his diabetes may have been caused by the food he ate in service or the lack of a proper diet therein.  He indicated a similar belief with regard to his hypertension and heart disease.  Regarding his claimed stomach disorder, the Veteran reported experiencing stomach problems while stationed overseas during service, stating that he had episodes of coughing up blood.  The Veteran denied having ulcers or gastritis, but indicated pancreatitis.  Regarding his claimed neck and left shoulder disabilities, the Veteran reported that he was a mechanic in service and hurt his back and neck lifting heavy objects as part of his service duties and has, since that time, had problems with his back and neck.  Concerning his claimed liver disability, the Veteran reported having been diagnosed with a liver disorder approximately 10 years prior.  He proffered no theory for how his claimed liver disability is related to service.  Rather, he surmised that it was perhaps due to age.  The Board finds that the Veteran's hearing testimony also cannot be considered new and material evidence as he has either merely reiterated his prior assertions regarding his theories for why he should be service connected for his claimed disabilities, or his testimony does not tend to substantiate his claims.  

The Board has also considered whether the evidence associated with the record since the February 2010 rating decision triggers VA's duty to assist, but finds that it does not.  None of the evidence, to include the Veteran's lay statements, is sufficient to trigger VA's duty to provide a medical examination as the evidence does not suggest that the Veteran has a disability manifested by left shoulder or neck pain, a stomach disorder, diabetes, hepatitis C, hypertension, or a heart condition that "may be associated" with service.  See McLendon, 20 Vet. App. at 81.  Indeed, the Veteran reported the onset of his heart disease, diabetes, liver disease, and hypertension to have been after service.  Further, although the Veteran described his neck and left shoulder pain as chronic, the evidence before the RO in February 2010 also indicated complaints of neck and left shoulder pain since service.  The evidence then of record also noted complaints of stomach problems in service, as recorded on the Veteran's separation report of medical history.  Here, the Boards finds that the Veteran's complaints of symptomatology since service is not sufficient to trigger VA's duty to provide the Veteran with a VA examination as this evidence was previously considered and no new evidence suggested that the Veteran's disabilities may be related to service has been presented.  

In sum, the evidence associated with the claims folder since the February 2010 RO decision is either cumulative or redundant of the previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claims of service connection for diabetes, heart disease, a stomach disorder, hypertension, a liver disability, a cervical spine disability, or a left shoulder disability.  The evidence also does not trigger VA's duty to assist.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claims of service connection diabetes, heart disease, a stomach disorder, hypertension, a liver disability, a cervical spine disability, and a left shoulder disability must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal of the issue of entitlement to service connection for a left ankle disability is dismissed.  

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Entitlement to service connection for a fracture of the right distal fibula is denied.

Entitlement to service connection for a fracture of the left distal fibula is denied 

Entitlement to service connection for disability exhibited by vision  problems is denied.

As new and material evidence to reopen a claim of service connection for PTSD has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for hypertension has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for heart disease has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for a stomach disorder has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for diabetes has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for a liver disorder, to include hepatitis C, has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for a cervical spine disability has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for a left shoulder disability has not been received, the claim to reopen is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


